Exhibit 10.4

EXECUTION VERSION

 

 

 

DECEMBER 16, 2014

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT

DATED AS OF DECEMBER 14, 2012

AMONG

SABINE OIL & GAS LLC,

AS BORROWER,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT,

BARCLAYS BANK PLC,

AS SYNDICATION AGENT

AND

THE LENDERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT, dated as of December 16, 2014 (this
“Amendment”), among SABINE OIL & GAS LLC (the “Borrower”), the Incremental Term
Lenders party hereto (the “New Incremental Term Lenders”) and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders (such capitalized term and, unless otherwise specified, all other
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement referred to below).

WHEREAS, the Borrower, the Lenders and the Administrative Agent, are party to
that certain Second Lien Credit Agreement, dated as of December 14, 2012 (as
amended by that certain Amendment No. 1 to the Credit Agreement, dated as of
January 23, 2013 and as may be further amended, supplemented, amended and
restated, or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, that certain Amended and Restated Agreement and Plan of Merger dated as
of July 9, 2014 among Forest Oil Corporation (“Forest”), the Borrower and the
other parties party thereto, as amended pursuant to Amendment No. 1 dated as of
December 16, 2014 (as such agreement may be amended, supplemented, amended and
restated, or otherwise modified from time to time prior to the date hereof in
accordance with its terms, the “Fairway Merger Agreement”) contemplates certain
contributions and mergers (the “Merger”), which, among other things, will result
in Forest becoming the successor in interest to the Borrower;

WHEREAS, in connection with the Merger, the Borrower contemplates entry into
that certain Second Amended and Restated Credit Agreement dated as of the date
hereof among the Borrower, each of the lenders from time to time party thereto
and Wells Fargo Bank, National Association, as administrative agent and as an
issuing bank, and each other issuing bank from time to time party thereto (as
such agreement may be amended, supplemented, amended and restated, or otherwise
modified from time to time in accordance with its terms, the “Revolving Facility
Agreement”);

WHEREAS, the Borrower has requested from the New Incremental Term Lenders
Incremental Term Commitments in an aggregate principal amount of $50,000,000
(the “New Term Loan Commitments”), which will be effective and available as of
the Amendment No. 2 Effective Time (as defined below), and which New Incremental
Term Lenders shall constitute Incremental Term Lenders under the Credit
Agreement, such New Term Loan Commitments shall constitute Incremental Term
Commitments under the Credit Agreement and, with respect to the Loans thereunder
(the “New Term Loans”), Incremental Term Loans under the Credit Agreement;

WHEREAS, each New Incremental Term Lender party hereto is willing to make the
New Term Loans in the amounts set forth opposite such New Incremental Term
Lender’s name in Annex I hereof;

WHEREAS, each New Incremental Term Lender party hereto and one or more of its
affiliates is acting as a lead arranger of the New Term Loans;

 

-2-



--------------------------------------------------------------------------------

WHEREAS, this Agreement shall constitute an Incremental Amendment as set forth
in Section 2.07 of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Credit Agreement Amendments. Subject to the terms and conditions set
forth in this Amendment, effective on the Amendment No. 2 Effective Time:

Section 1.1. Each of the undersigned New Incremental Term Lenders, the
Administrative Agent and the Borrower irrevocably agrees to amend the Credit
Agreement as provided in Section 2 hereof to provide for (a) the New Term Loan
Commitments and (b) the commensurate reduction of the available Incremental Term
Loans.

Section 1.2. Except as modified pursuant to Section 1.1 hereof, Loans under the
Facilities shall remain outstanding and shall be continued.

Section 2. Amendments.

Section 2.1. Annex I of the Credit Agreement is amended by adding thereto the
New Term Loan Commitments hereunder of the New Incremental Term Lenders party
hereto as set forth on Annex I hereto.

Section 2.2. Pursuant to Section 2.07(d) of the Credit Agreement, upon the
funding of the New Term Loans on the Amendment No. 2 Effective Time, the New
Term Loans shall automatically and without further action by any Person
constitute additional Loans (and shall have the same terms as the existing
Loans, and, for the avoidance of doubt, be subject to the same Applicable
Margin, Adjusted Eurodollar Rate and Alternate Base Rate (including the interest
rate floors of 1.25% and 2.25%, respectively)) for all purposes of the Credit
Agreement and the other Loan Documents; provided that the Borrower may use the
proceeds of the New Term Loans for general corporate purposes (which may include
paying certain transaction costs and expenses in connection with the Merger and
any related financing or other transactions, including the issuance of the New
Term Loans and the Revolving Facility Agreement).

Section 2.3. Pursuant to Section 2.07(d) of the Credit Agreement and
notwithstanding anything to the contrary in Section 2.03 of the Credit
Agreement, the New Term Loans made at the Amendment No. 2 Effective Time shall
constitute Eurodollar Rate Loans, having an initial Interest Period that shall
end on the last day of the Interest Period applicable to the existing Loans as
in effect immediately prior to the Amendment No. 2 Effective Time.

Section 2.4. Any remaining outstanding amount of New Term Loans shall be repaid
in full on the same Maturity Date that applies with respect to the existing
Loans.

Section 3. Incremental Term Lenders. Each New Incremental Term Lender party
hereto hereby acknowledges and agrees that it will have, immediately upon the
Amendment No. 2 Effective Time and without further action by any Person, an
Incremental

 

-3-



--------------------------------------------------------------------------------

Term Commitment in the amount set forth opposite such New Incremental Term
Lender’s name on Annex I to this Amendment and agrees to severally make to the
Borrower Incremental Term Loans on the Amendment No. 2 Effective Time, in
dollars, in an aggregate amount not in excess of such New Incremental Term
Lender’s New Term Loan Commitment hereunder. From and after the Amendment No. 2
Effective Time, (a) each New Incremental Term Lender party hereto shall be a
Lender for all purposes under the Credit Agreement and the other Loan Documents
and (b) the New Term Loans shall be Loans for all purposes under the Credit
Agreement and the other Loan Documents. For the avoidance of doubt, the New Term
Loans shall be considered an increase in the Loans under the Credit Agreement
and shall not be considered a separate tranche of Indebtedness under the Credit
Agreement.

Section 4. Representations and Warranties, No Default. The Borrower represents
and warrants to the Administrative Agent and the Lenders as of the Amendment
No. 2 Effective Time:

Section 4.1. This Amendment is within each Loan Party’s corporate, limited
liability company or partnership powers, as applicable, and has been duly
authorized by all necessary organizational and, if required, action by any
holder of its Equity Interests. This Amendment and the Loan Documents, as
amended by this Amendment, have been duly executed and delivered by the Loan
Parties and constitute legal, valid and binding obligations of each such Loan
Party party thereto, in each case, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights or enforceability thereof generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law. This Amendment and the Loan Documents, as
amended by this Amendment, do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person (including holders of its Equity Interests or any
class of directors, managers or supervisors, as applicable, whether interests or
disinterested, of the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of this Amendment or any Loan Document, as amended by this
Amendment or the consummation of the transactions contemplated hereby, except
such as have been obtained or made and are in full force and effect.

Section 4.2. The execution, delivery and performance by any Loan Party of this
Amendment and the performance by any Loan Party of any Loan Document, as amended
by this Amendment, to which such Loan Party is a party, and any such Loan
Party’s compliance with the terms and provisions hereof or thereof, (a) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any Restricted Subsidiary or any
Property of any of them, (b) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any
Restricted Subsidiary or its Properties, or give rise to a right thereunder to
require any payment to be made by the Borrower or such Restricted Subsidiary and
(c) will not result in the creation or imposition of any Lien on any Property of
the Borrower or any Restricted Subsidiary (other than the Liens created by the
Loan Documents).

Section 4.3. The representations and warranties set forth in the Revolving
Facility Agreement and in the other Loan Documents (as defined in the Revolving

 

-4-



--------------------------------------------------------------------------------

Facility Agreement) are true and correct in all material respects on and as of
the Amendment No. 2 Effective Time with the same effect as though such
representations and warranties had been made on and as of the Amendment No. 2
Effective Time, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.

Section 4.4. No Default or Event of Default has occurred and is continuing as of
the date hereof or as of the Amendment No. 2 Effective Time or would result from
the incurrence of the New Term Loans and the use of proceeds thereof.

Section 5. Conditions to Effectiveness of Amendment. This Amendment, including
the amendments set forth in Section 2, shall become effective and the provisions
set forth in Sections 1 and 2 shall become operative, and each New Incremental
Term Loan Lender shall make New Term Loans in the amount of its respective New
Term Loan Commitment, on the date and at the time (the “Amendment No. 2
Effective Time”) at which each of the following conditions are satisfied or
waived by each applicable party:

(a) The Administrative Agent shall have received executed signature pages to
this Amendment from each Lender party hereto, the Borrower and each other Loan
Party.

(b) The Administrative Agent shall have received a certificate from an officer
or director of the Borrower stating that the Revolving Facility Agreement shall
have become effective pursuant to and in accordance with the terms and
conditions thereof and Loans (as defined in the Revolving Facility Agreement)
shall have been made available to the Borrower.

(c) The Incremental Term Lenders party hereto shall have received all amounts
due and payable on or prior to the Amendment No. 2 Effective Time to the extent
invoiced at least one Business Day prior to the Amendment No. 2 Effective Time.

(d) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of the its board of directors or other appropriate governing
body with respect to the authorization of the Borrower or such Guarantor to
execute and deliver the Amendment and to enter into the transactions
contemplated hereby, (ii) the officers of the Borrower or such Guarantor (y) who
are authorized to sign this Amendment and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Amendment and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and by-laws or other
applicable organizational documents of the Borrower and such Guarantor,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

(e) The Administrative Agent shall have received a certificate from an officer
or director of the Borrower attaching the same (i) certificates of good standing
from the

 

-5-



--------------------------------------------------------------------------------

applicable Secretary of State (or equivalent) of the State of organization of
each Loan Party and (ii) certificate of insurance coverage of the Borrower, in
each case, as delivered to the administrative agent under the Revolving Facility
Agreement.

(f) The New Incremental Term Lenders shall have received, on behalf of itself,
and the New Incremental Term Lenders, an opinion of Simpson Thacher & Bartlett
LLP, New York counsel to the Borrower and the Guarantors.

(g) The Administrative Agent shall have received a certificate from an
authorized officer of the Borrower that the Merger shall have been consummated
or will be consummated substantially concurrently with the Amendment No. 2
Effective Time.

(h) The Specified Merger Agreement Representations and the Specified
Representations (each as defined in the Revolving Facility Agreement) shall be
true and correct in all material respects.

(i) No Default or Event of Default under Section 10.01(a), (b), (g) or (h) of
the Credit Agreement has occurred and is continuing or would result from the
incurrence of the New Term Loans.

(j) The Administrative Agent shall have received a solvency certificate from a
director or an officer of the Borrower, substantially in the form of attached
hereto as Exhibit 1.

(k) The Administrative Agent shall have received prior to the Amendment No. 2
Effective Time (or such later date as the Administrative Agent reasonably
agrees) all documentation and other information required by regulatory
authorities with respect to the Borrower and the Guarantors under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, that has been reasonably requested by the
Administrative Agent.

(l) Each of the Borrower and the Guarantors shall have authorized the
Administrative Agent (and hereby does authorize the Administrative Agent) to
file a UCC-1 financing statement in its jurisdiction of organization with the
applicable central filing office (such as the Secretary of State) in respect of
its assets constituting Collateral (as defined in the Guaranty Agreement) to the
extent that any security interest in such Collateral may be perfected by filing
any such UCC-1 financing statement under the Uniform Commercial Code in a
central filing office (such as the office of a secretary of state).

(m) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 of the Credit Agreement (subject to Section 2.3 of this
Amendment).

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.

 

-6-



--------------------------------------------------------------------------------

Section 7. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9. Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation, or
jurisdiction or as applied to any person.

Section 10. Successors. The terms of this Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

Section 11. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
other Guaranteed Creditors (as defined in the Guaranty Agreement) under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document, and each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect. Each Loan Party ratifies and reaffirms
its obligations under the Loan Documents to which it is party, the Liens granted
by it pursuant to the Security Instruments, which continue to secure the
Obligations, and if such Loan Party is a Guarantor, its guaranty of the
Obligations pursuant to the Guarantee. From and after the Amendment No. 2
Effective Time, all references to the Credit Agreement in any Loan Document
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. In entering into this Amendment, each Lender has
undertaken its own analysis and has not relied on any other Lender in making its
decision to enter into this Amendment. This Amendment constitutes a Loan
Document. The Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration of this Amendment and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 12.03(a) of the Credit Agreement.
If the Amendment No. 2 Effective Time shall not have occurred prior to 11:59
p.m. (New York City time) on December 18, 2014, this Amendment and the
agreements contained herein shall terminate and have no effect.

 

-7-



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     SABINE OIL & GAS LLC     By:  

/s/ David Sambrooks

    Name:   David Sambrooks     Title:   Chief Executive Officer GUARANTORS:    

SABINE BEAR PAW BASIN LLC

 

SABINE EAST TEXAS BASIN LLC

 

SABINE MID-CONTINENT LLC

 

SABINE OIL & GAS FINANCE CORPORATION

 

SABINE SOUTH TEXAS LLC

 

SABINE WILLISTON BASIN LLC

 

GIANT GAS GATHERING LLC

 

REDROCK DRILLING LLC

 

SABINE MID-CONTINENT GATHERING LLC

 

SABINE SOUTH TEXAS GATHERING LLC

    By:  

/s/ David Sambrooks

    Name:   David Sambrooks     Title:   Chief Executive Officer of each of the
foregoing

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a New Incremental Term Lender By:  

/s/ Ann E. Sutton

Name:   Ann E. Sutton Title:   Director

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO ENERGY CAPITAL INC., as a New Incremental Term Lender By:  

/s/ Bryan McDavid

Name:   Bryan McDavid Title:   Director

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a New Incremental Term Lender By:  

/s/ Mason McGurrin

Name:   Mason McGurrin Title:   Managing Director

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as a New Incremental Term Lender By:  

/s/ Thomas Cole

Name:   Thomas Cole Title:   Managing Director

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a New Incremental Term Lender By:  

/s/ Bryan Heller

Name:   Bryan Heller Title:   Director

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a New Incremental Term Lender By:  

/s/ Eugene Weissberger

Name:   Eugene Weissberger Title:   Director By:  

/s/ Charles W. Chigas

Name:   Charles W. Chigas Title:   Managing Director

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a New Incremental Term Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director, Banking Products Services US By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director, Banking Products, US

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

Acknowledged and Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Bryan Heller

Name:   Bryan Heller Title:   Director

[Signature Page to Amendment No. 2 to the Credit Agreement]



--------------------------------------------------------------------------------

ANNEX

ICOMMITMENTS

 

New Incremental Term Lender

   New Term Loan
Commitments  

Barclays Bank PLC

   $ 12,500,000   

Wells Fargo Energy Capital Inc.

   $ 12,500,000   

Capital One, National Association

   $ 5,000,000   

Citibank, N.A.

   $ 5,000,000   

Bank of America, N.A.

   $ 5,000,000   

Natixis, New York Branch

   $ 5,000,000   

UBS AG, Stamford Branch

   $ 5,000,000      

 

 

 

Total:

   $ 50,000,000      

 

 

 

ANNEX I



--------------------------------------------------------------------------------

EXHBIT 1

[FORM OF] SOLVENCY CERTIFICATE

[    ], 2014

I, the undersigned, the [title of Responsible Officer] of the Borrower (as
defined below), DO HEREBY CERTIFY on behalf of the Borrower that:

1. This Certificate is furnished pursuant to Section 5(j) of Amendment No. 2 to
the Credit Agreement dated as of December 16, 2014 (as in effect on the date of
this Certificate, the “2nd Term Amendment”), among Sabine Oil & Gas LLC, a
Delaware corporation (the “Borrower”), the Incremental Term Lenders party
thereto from time to time and Bank of America, N.A., as Administrative Agent
which amends that certain Second Lien Credit Agreement, dated as of December 14,
2012 (as amended by that certain Amendment No. 1 to the Credit Agreement, dated
as of January 23, 2013 and as may be further amended, supplemented, amended and
restated, or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the 2nd Term Amendment and Credit Agreement are used herein
with the same meanings.

2. Immediately after giving effect to the Transactions, (a) the fair value of
assets (for the avoidance of doubt, calculated to include goodwill and other
intangibles) of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the property of the Borrower and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liabilities of the Borrower and its
Subsidiaries on a consolidated basis, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

3. The Borrower does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any Subsidiary, and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

[Signature Page Follows]

 

EXHIBIT 1